Citation Nr: 0119350	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  93-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for colitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to April 8, 1997 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  His claims involving increased evaluations for 
hemorrhoids and colitis come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

Since then, the case has been transferred to the RO in 
Cleveland, Ohio.  In December 1998, that RO granted service 
connection for PTSD, for which a 30 percent evaluation was 
assigned from December 15, 1997.  The veteran responded by 
filing a Notice of Disagreement with respect to the effective 
date.  In July 1999, the RO issued a rating decision in which 
an effective date of April 8, 1997 was assigned.  The veteran 
continued to disagree with the effective date.  Thus, the 
issue of entitlement to an effective date prior to April 8, 
1997 for the grant of service connection for PTSD is before 
the Board at this time.

The veteran also appears to have raised the issue of 
entitlement to service connection for glucose-six phosphate 
dehydrogenase deficiency.  As this matter has not been 
prepared for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran's hemorrhoids are not shown to be productive 
of, or manifest fissures or persistent bleeding and secondary 
anemia.  

3.  The veteran's colitis is not show to be moderately severe 
with frequent exacerbations. 

4.  Unappealed rating decisions of February 1972 and January 
1983 denied service connection for an acquired psychiatric 
disorder (characterizes as a nervous disability and 
depression/nervousness).

5.  The veteran's claim of entitlement to service connection 
for PTSD was received at the RO on July 28, 1994. 

6.  A VA hospitalization report dated from December 27, 1994 
to January 2, 1995 contains a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7336 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for colitis have not been met.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7323 (2000).

3.  The requirements for an effective date of December 27, 
1994 for the grant of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Before discussing the merits of these claims, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board notes that 
the veteran has been informed by a Statement of the Case 
issued in March 1992, as well as several Supplemental 
Statements of the Case, of the evidence needed to show that 
his disabilities due to colitis and hemorrhoids are more 
severely disabling than currently evaluated. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran underwent a VA examination in October 
1998 to evaluate the nature and severity of his colitis and 
hemorrhoids, and VA outpatient and inpatient treatment 
reports have been obtained and associated with the claims 
file.  The veteran has not referenced any unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of his claims.  The RO requested all 
relevant treatment records identified by the veteran, and the 
veteran was informed in various letters of what records the 
RO was requesting, and he was asked to assist in obtaining 
the evidence.  Finally, the veteran has had the opportunity 
to testify concerning the nature of his disabilities before a 
Hearing Officer at the RO, as well as before the Board at a 
videoconference hearing in December 2000.  

Under these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

II.  Increased Rating Claims

The veteran's service medical records show that he was seen 
in 1970 for complaints of post-prandial abdominal cramps and 
fecal urgency.  The impression was functional colonic 
syndrome.  Shortly after his separation from active duty in 
1971, a VA examination showed that he suffered from 
hemorrhoids.  As a result, a February 1972 rating decision 
granted service connection for recurrent colitis, rated as 10 
percent disabling, and hemorrhoids, rated as noncompensably 
disabling.  This appeal ensued after the veteran recently 
filed claims requesting higher evaluations for each of these 
disabilities. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The pertinent 
Diagnostic Code sections will be discussed below, as 
appropriate.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Turning to the facts of this case, the February 1992 rating 
decision on appeal denied the veteran's claims for increased 
ratings based on VA outpatient treatment reports dated from 
November 1990 to September 1991.  These reports essentially 
show that the veteran was seen for complaints of abdominal 
pain and rectal bleeding with bowel movements.  He reported a 
mild increase in bowel movements, but denied diarrhea or 
constipation.  A colonoscopy and anoscopy revealed that the 
colon appeared normal with no lesions seen.  The assessment 
was "normal colon."  However, it was noted that perforation 
could not be ruled out.  After the veteran denied having 
inflamed hemorrhoids, a diagnosis of probable hemorrhoids was 
provided.

In his VA Form 1-9 (Appeal to the Board of Veterans Appeals) 
dated in July 1992, the veteran stated that his hemorrhoids 
warranted a 20 percent evaluation and that his colitis 
warranted a 30 percent evaluation.  With respect to his 
hemorrhoids, he said he underwent surgery for fissures in 
1974, and that he experienced significant bleeding with each 
bowel movement.  He reported that his colitis had worsened 
and that he now experienced frequent exacerbations manifested 
by colon spasm and increased bowel movements which in turn 
affected his hemorrhoids.  He explained that two barium 
enemas revealed polyps and two defects in the cecum.

In November 1992, the veteran testified before a hearing 
officer at the RO concerning the severity of his colitis and 
hemorrhoids.  He reiterated that he was passing a significant 
amount of blood with bowel movements.  He said bowel 
movements also produced pain, and that he had recently 
noticed a decline in his overall health.  For example, he 
said he recently lost 10 to 15 pounds as a result of frequent 
bowel movements, and experienced sporadic abdominal pain 
which followed no specific pattern.  He reported feeling weak 
for approximately three to four days after an attack of 
colitis.  He further testified that he had both internal and 
external hemorrhoids which were occasionally bothersome, and 
that his external hemorrhoids would become swollen at times.  
He said he took medications for both conditions.  Finally, he 
indicated that his colitis and hemorrhoids interfered with 
his ability to work, but that he was able to do yard work 
about three days a week.  

In June 1997, the veteran was seen at a VA facility for a two 
day history of bloody, loose stools and abdominal pain.  He 
said his symptoms had worsened and that this recent 
exacerbation was noticeably more severe than prior episodes.  
X-ray examination showed a moderate amount of gas and feces 
present in the colon, but no obstruction or abnormal mass.  
The assessment was exacerbation of colitis. 

The record shows that the veteran was hospitalized by VA on 
numerous occasions for substance abuse, and that several 
reports from these admissions noted the veteran's history of 
colitis.  An October 1993 VA hospitalization report included 
a diagnosis of chronic colitis, but listed no specific 
findings.  Two hospitalization reports dated in June 1994 
noted that the veteran's colitis was in remission.  A history 
of colitis was also noted when hospitalized from June to July 
1997, with no current findings reported.  

In connection with these claims, the veteran was afforded a 
VA examination in October 1998.  At that time, the veteran 
reported occasional abdominal pain and slight anorectal 
bleeding.  His bowel movements were otherwise normal.  Upon 
physical examination, a small external hemorrhoid was present 
at 8 o'clock.  There was no bleeding or tenderness, and no 
anal fissures or other masses were found.  The anal sphincter 
had normal tone.  The examiner concluded with diagnoses of 
(1) history of lower GI bleeding from which he was found to 
have AV malformation and diverticulitis on lower GI endoscopy 
at Ohio State University Medical Hospital; he was told he had 
no colitis; and (2) small external hemorrhoid. 

The veteran also testified before the Board at a 
videoconference hearing in December 2000.  The veteran 
indicated that his colitis produced symptoms involving 
diarrhea, pain and a significant amount of bleeding with 
bowel movements.  He initially indicated that he did not know 
the frequency of such episodes, but later estimated that they 
occurred about 50 percent of the time.  He said these 
episodes would last for at least three to four consecutive 
days.  He said he took various mediations to treat this 
condition, including Metamucil and Prednisone.  With respect 
to hemorrhoids, the veteran took exception with the VA 
examination report which noted only external hemorrhoids, 
insisting that internal hemorrhoids were also present.  He 
said his hemorrhoids would become painful and swollen when 
infected.  He explained that his disability due to colitis 
was more severe, and that his hemorrhoids did not interfere 
with his ability to work.  He indicated that fissure surgery 
was performed many years prior.


A.  Hemorrhoids

The veteran's hemorrhoids are currently evaluated as 10 
percent disabling under Diagnostic Code 7336.  Under this 
Diagnostic Code, a noncompensable evaluation is assigned for 
mild or moderate hemorrhoids.  A 10 percent evaluation is 
provided where evidence shows large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent evaluation, 
the highest available under this Diagnostic Code, is 
warranted for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

After reviewing the merits of the veteran's claim, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected hemorrhoids.  The Board notes that the veteran has 
consistently alleged that he has experienced persistent 
rectal bleeding with bowel movements, which is one criteria 
required for a 20 percent evaluation under Diagnostic Code 
7336.  It is unclear whether he attributes such bleeding to 
his colitis or his hemorrhoids.  In any event, the clinical 
evidence does not show persistent bleeding.  The numerous VA 
outpatient and hospitalization reports reviewed by the Board 
show no complaints or findings of persistent rectal bleeding.  
Likewise, when examined by VA in 1998, the veteran reported 
"some slight anorectal bleeding," which contradicts his 
assertions of persistent bleeding.  Objectively, a small 
external hemorrhoid was present at 8 o'clock, with no 
evidence of any bleeding or tenderness.  

Even assuming for discussion purposes that the veteran does 
in fact suffer from persistent bleeding, the evidence must 
show that anemia has resulted from such bleeding.  In this 
case, however, no such evidence has been submitted and the 
medical evidence does not show that the veteran has had 
anemia.  The clinical records reviewed also show no evidence 
of any fissures or masses.  Although the veteran underwent 
surgery for fissures in 1974, such evidence has no relevance 
with respect to the current claim for an increased 
evaluation.  See Francisco, 7 Vet. App. 58 (holding that the 
present level of disability is of primary concern in an 
increased rating claim).

Under these circumstances, the Board can only conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for his service-connected hemorrhoids.  Accordingly, the 
doctrine of reasonable doubt need not be considered.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); see Gilbert, 1 Vet. App. at 
55.


B.  Colitis

The veteran's colitis is currently evaluated as 10 percent 
disabling under Diagnostic Code 7323.  Under this Diagnostic 
Code, a 10 percent evaluation is warranted where there are 
infrequent exacerbations of ulcerative colitis.  A 30 percent 
evaluation is warranted for ulcerative colitis that is 
moderately severe with frequent exacerbations.  A 60 percent 
evaluation requires severe ulcerative colitis with numerous 
attacks a year and malnutrition, and only fair health during 
remissions.  A 100 percent evaluation is assigned where the 
condition is pronounced, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's 
colitis.  While his claim has been pending, the record shows 
that the veteran has experienced only infrequent 
exacerbations of ulcerative colitis.  When seen by VA in 1990 
and 1991, the veteran reported abdominal pain and rectal 
bleeding with bowel movements.  However, a colonoscopy and 
anoscopy showed his colon to be normal.  While the veteran 
did not undergo a VA examination until 1998, numerous 
hospitalization reports throughout the 1990's show treatment 
for substance abuse involving cocaine, heroin, marijuana, and 
alcohol, several of which noted only a history of colitis in 
remission, with no exacerbations reported during the 
hospitalizations.  This is consistent with findings contained 
in the October 1998 VA examination report which noted the 
veteran's complaints of only occasional abdominal pain and 
slight anorectal bleeding, but no significant findings shown 
on physical examination.  The diagnosis mentioned only a 
history of GI bleeding.  

The Board has considered the veteran's testimony and written 
statements in which he described frequent exacerbations of 
colitis.  The veteran's assertions, however, are contradicted 
by the clinical evidence of record.  The Board places 
significantly more weight on objective clinical findings than 
the veteran's own statements in support of his claim.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board). 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service-connected colitis.  In reaching this 
decision, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); see Gilbert, 1 Vet. App. at 
55.


C.  Consideration of an extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

However, there has been no showing in the present case that 
either of the veteran's disabilities at issue has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The veteran 
has not worked during the pendency of these claims, and 
maintains that his colitis has significantly interfered with 
his ability to work.  The Board points out, however, that a 
May 1997 Social Security Administration decision determined 
that the veteran was unable to maintain employment due to a 
primary diagnosis of mental retardation and a secondary 
diagnosis of substance abuse.  Neither colitis nor 
hemorrhoids were mentioned.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


III.  Earlier Effective Date for a Grant of 
Service Connection for Posttraumatic Stress 
Disorder

The veteran claims that he is entitled to an effective date 
prior to April 8, 1997 for the grant of service connection 
for PTSD.  For the following reasons, the Board agrees and 
assigns an effective date of December 27, 1994.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400.  In cases involving new 
and material evidence, where evidence other than service 
department records is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the effective date will be as though the former decision had 
not been rendered.  See 38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  The law provides that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, may be 
considered an informal claim.  See 38 C.F.R. § 3.155(a).  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Under certain 
circumstances VA medical records may constitute an informal 
claim for increase or to reopen a compensation claim under 38 
C.F.R. § 3.157, but this provision is not for application in 
an initial compensation claim for a disability.

In the present case, the record shows that the veteran filed 
his initial claim of entitlement to service connection a 
nervous condition at the time of separation from active duty 
in 1971.  That claim was denied by the RO in a February 1972 
rating decision.  The veteran made no response after being 
notified of that decision of his appellate rights.  The 
veteran filed another claim for service connection for 
nervousness in December 1982, which the RO again denied in a 
January 1983 rating decision.  After a January 1983 letter 
notified the veteran of that decision and of his appellate 
rights, the veteran failed to initiate an appeal within one 
year.  Those decisions are final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c).  The 
finality of the January 1983 rating decision precludes 
consideration of an effective date of the award of service 
connection for PTSD prior to the date of that rating 
decision.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  

A December 1998 rating decision granted service connection 
for PTSD, effective as of December 15, 1997.  The RO 
explained that the complete claims file had not been located, 
but that the evidence contained in the rebuilt claims file 
included a claim of entitlement to service connection for 
PTSD dated December 15, 1997.  The veteran disagreed with the 
effective date.  Thereafter, the VA located the missing part 
of the claims file and discovered that it had received the 
veteran's claim for service connection for PTSD on July 28, 
1994.  However, the RO determined that that the date 
entitlement for PTSD arose was April 8, 1997, at which time a 
psychological evaluation report listed a diagnosis of PTSD 
based on the evidence of record.  As a result, a July 1999 
rating decision assigned an effective date of April 8, 1997.  
The veteran, however, continued to express disagreement with 
the effective date. 

The governing legal authority, as cited above, provides that 
the earliest effective date assignable for the grant in 
question is the later of the date of receipt of claim or the 
date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  In this case, it is undisputed that the 
veteran's claim was received at the RO on July 28, 1994.  
There is simply no evidence in the claims file that a formal 
or informal claim was received prior to this date.  However, 
the question remains as to whether entitlement to service 
connection for PTSD arose during the period between the date 
of claim, July 28, 1994, and the currently assigned effective 
date of April 8, 1997.  

After reviewing the medical evidence during this period, the 
Board finds that entitlement to service connection for PTSD 
arose on December 27, 1994.  The medical evidence includes 
numerous VA hospitalization reports for diagnoses involving 
alcohol and drug abuse.  One of these reports, however, lists 
a diagnosis of PTSD.  In this respect, the veteran was 
admitted to the Brecksville VA Medical Center (VAMC) on 
December 27, 1994 and released on January 2, 1995.  A report 
from that admission notes that the veteran was treated for 
opiate, alcohol and cocaine dependence.  The Axis I diagnoses 
also included PTSD.  The RO, in its July 1999 decision, 
discussed the diagnosis contained in that report, but 
rejected a finding that the veteran suffered from PTSD at 
that time due to the fact that the basis for the diagnosis of 
PTSD was not explained.  

The Board disagrees.  Although the December 1994 VA 
hospitalization report does not explain or discuss any 
findings or symptoms underlying the PTSD diagnosis, neither 
the RO nor the Board may question a diagnosis rendered by a 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that the Board cannot substitute its 
own judgment or opinion for that of a medical expert.)  The 
Board, therefore, accepts that the veteran suffered from PTSD 
when admitted to the Brecksville VAMC on December 27, 1994.  
As a result, the Board finds the proper effective date for 
the grant of service connection for PTSD to be December 27, 
1994, the date entitlement arose.  In reaching this decision, 
the Board has carefully reviewed the clinical evidence for 
the period between the date of claim, July 28, 1994, and the 
effective date assigned by virtue of this decision, December 
27, 1994, but finds no diagnosis of PTSD to warrant an 
effective date earlier than December 27, 1994.  

In conclusion, the Board finds that entitlement to an 
effective date prior to April 8, 1997 for the grant of 
service connection for PTSD is warranted.  The Board finds 
the proper effective date to be December 27, 1994, the date 
in which PTSD was first shown after the veteran's claim was 
received at the RO on July 28, 1994.  Therefore, this issue 
on appeal is granted to the extent indicated. 


ORDER

An evaluation in excess of 10 percent for hemorrhoids is 
denied.

An evaluation in excess of 10 percent for colitis is denied.

Subject to the provisions governing the award of monetary 
benefits, an effective date of December 27, 1994 for the 
award of service connection for posttraumatic stress disorder 
is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

